MITCHELL, J.
(dissenting).
When the case of Brown v. Village, 67 Minn. 146, was decided, I had some doubt as to the correctness of the result arrived at, and subsequent consideration has satisfied me that we were led into error by adopting an artificial course of reasoning, and misapplying certain canons of construction. It now seems to me that there is no question of repeal by implication in the case, and that the maxim of ejusdem generis is wholly inapplicable. Moreover, canons of construction are never the masters of the courts, but merely their servants, to aid them in ascertaining the legislative intent.
With reference to the time of commencing actions in tort the statute, prior to 1895, fixed two periods of limitation. The first was six years for “an action for criminal conversation or for any other injury to the person or rights of another not arising on obligation and not hereinafter enumerated.” 3 This, by its terms, applied to all actions purely in tort (except for trespass on real or personal property previously provided for), except those “subsequently enumerated” in some other part of the statute. The second period of limitation was two years for those actions “therein enumerated,” in section 5138. If it was desired to transfer any class of actions from the operation of section 5136, subd. 5, to that of section 5138, the natural and appropriate way would be simply to add it to the enumeration contained in the latter section, and leave the former to stand just as it was. This was just what the legislature did in 1895 by adding to the actions enumerated in section 5138 those for “other tort resulting in personal injury.”
There was neither necessity for nor propriety in changing the language of section 5136. The expression “actions for personal injuries,” which is but the equivalent of actions for tort “resulting in personal injury” (the word “personal” being evidently used in the *56sense of “bodily”), was a familiar one, which had received a well-understood meaning, not only in popular speech, but also in textbooks and the decisions of courts.. It would be mere affectation to pretend ignorance of the fact that the expression was generally used and understood as referring to that large class of actions to which the present one belongs. It was also the fact (of which we may, I think, take notice) that there was a very strong sentiment among all honest and intelligent men who had considered the subject that a shorter statute of limitations ought to be prescribed for these “personal injury actions”; that it was unjust that a plaintiff who was under no legal disability should be allowed to delay bringing his action for six years, during which time witnesses might have died or disappeared, and the defendant might not even have known of the occurrence out of which the action arose.
Under this condition of things the legislature enacted the amendment of 1895. Assuming, as we ought, that they used language in its popular and common acceptation, and that they intended, by this amendment, to effect some needed change in the existing statute, I am compelled to the conclusion that the legislative intent was to transfer the class of actions to which the present one belongs, and commonly called “actions for personal injuries,” from the operation of the six-year limitation of section 5136 to that of the two-year limitation of section 5138. If this was not their intention, it is very difficult to tell what they did mean, or to what class of actions the amendment does apply. I do not think that any one, after reading the statute, would have any doubt as to what change in the law the legislature intended to make; and we have no right as judges to pretend ignorance of a fact about which we have no doubt as men. I am therefore of opinion that Brown v. Village was wrongly decided, and ought to be overruled.

 G. S. 1894, § 5136, subd. 5.